DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2020 was filed after the mailing date of 5/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douillard et al (US20180364717).
Regarding claim 1, Douillard teaches a method for determining a presence of an obstacle (220 and 22 in fig. 2) in a surrounding area of a self-driving car (SDC) based on sensor data acquired by a sensor mounted on the SDC (204-210 in fig.2, abstract, LIDAR data may be captured by a perception system for an autonomous vehicle and represented in a voxel space), the method executable by an electronic device coupled to the SDC (202 in fig. 2), the electronic device executing a machine learning algorithm (MLA) having been trained for obstacle detection based on sensor data (para. [0019], [0056], In another example, static and/or dynamic objects can be provided to a manual or automatic annotation service, which may perform classification on the objects, to generate training data sets for machine learning, for example), the method comprising: 
receiving, by the electronic device, sensor data representative of the surrounding area of the SDC in a form of 3D point cloud data (para. [0023], An example of a LIDAR dataset is illustrated in an example 104, which may include LIDAR data (e.g., a point cloud) associated with various objects in an urban environment, such as cars, trucks, roads, buildings, bikes, pedestrians, etc); 
generating, by the MLA (para. [0056], The annotation module 232 may include functionality to receive segmentation information discussed herein and may annotate the ground plane, static objects, and/or dynamic objects with information associated with the objects. The annotation module 232 may include any machine learning algorithms such as neural networks to perform operations of segmentation and classification), based on the 3D point cloud data, a set of feature vectors representative of the surrounding area (144 in figs. 1 and 5, 226, in fig. 2, para. [0034], [0047], [0053], For example, a LIDAR sensor 140 may capture LIDAR data represented by a vector 142 to identify and segment the object 138. Further, the ray casting operations illustrated in the example 136 can be used to clear a map representing the LIDAR data accumulating over time, which may improve an accuracy of object tracking, trajectory planning, etc; The ground determination module 214 may determine a locally flat voxel by estimating a plane representative of the data associated with a particular voxel and determining a normal vector of the plane); 
receiving map data indicative of a localization of the SDC on a map (para. [0018], [0099], Further, as LIDAR data is captured and used to generate a local map, the LIDAR data can be used to localize the autonomous vehicle with respect to a global map); 
generating, by the MLA (para. [0056], The annotation module 232 may include functionality to receive segmentation information discussed herein and may annotate the ground plane, static objects, and/or dynamic objects with information associated with the objects. The annotation module 232 may include any machine learning algorithms such as neural networks to perform operations of segmentation and classification), based on the set of feature vectors and the map data, a grid representation of the surrounding area (334 in fig. 3, 404 in fig. 4, 504 in fig. 5), each given cell of the grid representation including a predicted distance parameter indicative of a distance from the given cell to a closest cell with the obstacle (138 and 142 in fig. 5, para. [0034], the vector 142 would have a magnitude indicating the distance from the cell encompassing vehicle 140 to the cell encompassing object 138); 
using, by the electronic device, the distance parameter to determine presence of the obstacle in the surrounding area of the SDC (para. [0074], the ray casting illustrated in the example 504 provides an additional technique to determine that the object 138 and 138′ is a dynamic object).


Regarding claim 14, Douillard discloses a method wherein the method further comprises training the MLA, the training being executed prior to the receiving (para. [0044],  In some instances, computer system(s) 202 can modify, transform, and/or perform the converting operations described herein on the simulated data for verifying an operation and/or for training machine learning algorithms).


Regarding claim 17, Douillard discloses a method wherein the method further comprises identifying, by the MLA (para. [0056], The annotation module 232 may include any machine learning algorithms such as neural networks to perform operations of segmentation and classification), cells of the grid representation with un-detected objects (para. [0033]-[0034], [0051], unoccupied voxels).


Regarding claim 20, the limitations recite similar subject matter as claim 1 and is rejected for the same reasons as stated above. Furthermore, Douillard discloses a processor (para. [0077], [0106]), computer readable medium (para. [0077], [0106]), and communication interface (para. [0111]). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douillard et al (US20180364717) in view of Mousavian et al (US10580158).
Regarding claim 2, Douillard fails to teach a method wherein the predicted distance parameter is further associated with an indication of a confidence level in the predicted distance parameter, the confidence level having been predicted by the MLA.
However Mousavian teaches in an autonomous vehicle system (col. 2 lines 47-52), a predicted distance parameter associated with an indication of a confidence level in the predicted distance parameter, the confidence level having been predicted by an MLA (col. 18 lines 57-62, determine a depth estimate associated with a pixel of the plurality of pixels using a machine learned algorithm, the depth estimate providing an indication of a distance between the at least one image sensor and an object represented by the pixel; determine a confidence value associated with the depth estimate using the machine learned algorithm). 
Therefore taking the combined teachings of Douillard and Mousavian as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Mousavian into the method of Douillard. The motivation to combine Mousavian and Douillard would be to provide processes which are more accurate and require less processing power (col. 2 lines 59-64 of Mousavian).

Claims 3, 4, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douillard et al (US20180364717) in view of Bongio Karrman et al (US20210096241).
Regarding claim 3, Douillard fails to teach a method wherein the MLA comprises a first model and a second model.
However Bongio Karrman teaches a machine learning algorithm (para. [0042]) for an autonomous vehicle (602 in fig. 6) comprising a first model (para. [0042]) and a second model (para. [0073]).
Therefore taking the combined teachings of Douillard and Bongio Karrman as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Bongio Karrman into the method of Douillard. The motivation to combine Bongio Karrman and Douillard would be to safely navigate around objects and avoid collisions (para. [0009] of Bongio Karrman).


Regarding claim 4, the modified invention of Douillard teaches a method wherein the set of feature vectors representative of the surrounding area (para. [0041] of Bongio Karrman, Thus, if a discretized region (e.g., a grid location or region associated with a discretized representation of the environment) is associated with multiple points, the multi-layer perceptron process 406 may generate a feature vector for each of the points associated with that discretized region) is generated by the first model (para. [0042] of Bongio Karrman).


Regarding claim 9, the modified invention of Douillard teaches a method wherein the first model comprises a PointNet model (para. [0073] of Bongio Karrman, Additional examples of architectures include neural networks such as ResNet50, ResNet101, VGG, DenseNet, PointNet, and the like).


Regarding claim 10, the modified invention of Douillard teaches a method wherein the generating the grid representation of the surrounding area (334 in fig. 3, 404 in fig. 4, 504 in fig. 5, para. [0056] of Douillard; para. [0018] of Bongio Karrman) is executed by the second model (para. [0018] of Bongio Karrman, For example, a machine learned model may comprise a network that maps objects from pixel to pixel within the grid. In one specific instance, a u-net architecture may be implemented).


Regarding claim 11, the modified invention of Douillard teaches a method wherein the second model comprises a U-Net model (para. [0018] of Bongio Karrman, For example, a machine learned model may comprise a network that maps objects from pixel to pixel within the grid. In one specific instance, a u-net architecture may be implemented).


Regarding claim 12, the modified invention of Douillard teaches a method wherein the second model is configured to generate the predicted distance parameter (412 in fig. 4, para. [0044] of Bongio Karrman, The process to determine the direction to object instance center head 414 may be configured to predict a vector from the point to the center of the target. For instance, this feature may be learned via a supervised method that trains a deep network to regress to vectors (an x and y value, per-pixel) that point to the center of a true object's bounding box representation when the pixel is within the bounds of the object's box) based on an output of the first model (output of neural networks 410 in fig. 4 of Bongio Karrman as the input to 412).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douillard et al (US20180364717) and Bongio Karrman et al (US20210096241) in view of Cohen et al (US11062454).
Regarding claim 5, the modified invention of Douillard teaches a method wherein the generating, based on the 3D point cloud data, the set of feature vectors representative of the surrounding area comprises: 
generating, by the first model (para. [0056] of Douillard, The annotation module 232 may include functionality to receive segmentation information discussed herein and may annotate the ground plane, static objects, and/or dynamic objects with information associated with the objects. The annotation module 232 may include any machine learning algorithms such as neural networks to perform operations of segmentation and classification), a given vector associated with a given point of the 3D point cloud data (para. [0034], [0047] of Douillard, For example, a LIDAR sensor 140 may capture LIDAR data represented by a vector 142 to identify and segment the object 138; Calculating the normal of the cross product of vectors indicating directions from a point P in a voxel, to two of P's nearest neighbors); 
associating the given vector with an associated cell of the 3D point cloud data (para. [0047] of Douillard, The ground determination module 214 may determine that a voxel is a locally flat voxel if the normal vector associated with the voxel is within a threshold amount of the reference orientation, as described above).
Cohen also teaches generating a given vector associated with a given point of the 3D point cloud data (col. 19 lines 9-15).

Douillard fails to teach generating a tensor having a plurality of cells, each cell being associated with a position in the 3D point cloud data. However Cohen teaches  generating a tensor having a plurality of cells, each cell being associated with a position in the 3D point cloud data (col. 12 lines 4-16, In some examples, the pre-processing component 132 may populate a portion (e.g., a dimension) of the tensor with the data discussed above per point of the subset of point cloud data determined by the pre-processing component 132 in association with an object detection. It is contemplated, however, that, in some examples, the pre-processing component 132 may populate the tensor with a representation of this data over multiple points, such as by averaging, binning, and/or otherwise representing multiple points according to a sample size, N, where N is a positive integer indicating a number of point cloud points).
Therefore taking the combined teachings of Douillard and Bongio Karrman with Cohen as a whole, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the steps of Cohen into the method of Douillard and Bongio Karrman. The motivation to combine Bongio Karrman, Cohen and Douillard would be to increase accuracy at greater distances to enable the autonomous vehicle to travel at higher speeds (col. 4 lines 31-35 of Cohen).


Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Douillard et al (US20180364717).
Regarding claim 15, Douillard teaches a method wherein the training the MLA comprises using a training set (para. [0044],  In some instances, computer system(s) 202 can modify, transform, and/or perform the converting operations described herein on the simulated data for verifying an operation and/or for training machine learning algorithms).
Douillard fails to explicitly teach wherein the training set includes a training grid with an indication of a distance to a closest training object. However Douillard does teach that the training set can include any type of data (para. [0044], In some instances, the simulated data may include any type of simulated data). It would be obvious to use data pertaining to the distance to an object (para. [0014], [0148],  Measurements of the LIDAR system may be represented as three-dimensional LIDAR data having coordinates (e.g., Cartesian, polar, etc.) corresponding to positions and/or distances captured by the LIDAR system; Determine a distance between a first representative point associated with the first selected voxel and a second representative point associated with the second selected voxel) as the training set to improve segmentation (para. [0043]).


Regarding claim 16, Douillard teaches a method wherein the indication of the distance to the closest training object is an actual distance used as a ground truth for training (para. [0076], [0098], the ray casting technique can be used to compare locally captured LIDAR data against previously captured global map data;  comparing relative positions of static objects to known locations of the static objects).


Allowable Subject Matter
Claims 6-8, 13, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Related Art
Kehl et al (US20190371052) teaches processing feature vectors to determine if an object exists (para. [0026]) using a neural network (para. [0032]).
You et al (US20210209339) teaches inputting feature vectors into a convolutional neural network to recognize objects (para. [0023], [0070]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663